Order entered February 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01470-CV

                  SAM GRIFFIN FAMILY INVESTMENTS-I, INC, D/B/A
                     BUMPER TO BUMBER CAR WASH, Appellant

                                                V.

                  DALLAS CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-10450-H

                                            ORDER

       Before the Court is appellant’s January 29, 2013 motion to extend the time for filing the

clerk’s record. Appellant requests an extension of time of sixty days to allow the trial court to

prepare its findings of fact and conclusions of law. On January 10, 2013, the Court received

notice from the District Clerk that the clerk’s record has been prepared and will be filed when

appellant pays the fee for its preparation. We GRANT appellant’s motion only to the extent

that the clerk’s record shall be filed on or before March 1, 2013.



                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE